COVENANT TRANSPORTATION GROUP ANNOUNCES SECOND QUARTER FINANCIAL AND OPERATING RESULTS CHATTANOOGA, TENNESSEE – July 29, 2008 - Covenant Transportation Group, Inc.(Nasdaq/NMS:CVTI) announced today financial and operating results for the quarter ended June30, 2008. Financial and Operating Results For the quarter, total revenue increased 17.6%, to $208.7 million from $177.4 million in the same quarter of 2007.Freight revenue, which excludes fuel surcharges, increased 6.2%, to $160.5million in the 2008 quarter from $151.0 million in the 2007 quarter.The Company measures freight revenue because management believes that fuel surcharges tend to be a volatile source of revenue and the removal of such surcharges affords a more consistent basis for comparing results of operations from period to period.The Company reported a net loss of $2.3million, or ($.17) per basic and diluted share, in the second quarter of 2008 compared to a net loss of $11.3million, or ($.80) per basic and diluted share, for the second quarter of 2007. The Company's net loss per share in the 2007 quarter included several items the Company reported as "infrequent" and discussed separately last year.The Company provides the following table to reconcile results excluding those items to results in accordance with generally accepted accounting principles. Quarter Ended June 30, 2007 2008 Net loss per share, excluding infrequent items in the 2007 quarter $ (0.35 ) $ (0.17 ) Plus excluded items in 2007 quarter: Additional insurance claims accrual (0.26 ) FIN 18 effective tax rate revision (0.12 ) Impairment charge on airplane (0.07 ) Net loss per share in accordance with GAAP $ (0.80 ) $ (0.17 ) Overview David R.
